Citation Nr: 0727035	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar spine fracture residuals with degenerative arthritis, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1965 to February 1968.  Service in the Republic 
of Vietnam is indicated. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which granted service connection 
for a lower back disability.  A 20 percent disability rating 
was assigned. The RO in Chicago, Illinois currently has 
jurisdiction over the veteran's claim. 

In November 2006 the Board remanded the veteran's claim in 
order to fulfill his request for a videoconference hearing 
with a member of the Board.  In February 2007 the veteran and 
his representative contacted the RO and indicated that they 
no longer desired to have such a hearing, but wished to 
continue with the veteran's appeal. 

Issues not on appeal 

The Board notes that the veteran has raised a claim of 
entitlement to service connection for post-traumatic stress 
disorder and hepatitis C, and it appears that the RO began 
development on these issues.  However, the documents 
assembled for the Board's review reflect that these issues 
have not been formally adjudicated.  Accordingly, the Board 
is without jurisdiction to consider them, and they are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  


The veteran was most recently afforded a VA examination in 
December 2004.  
In his August 2005 substantive appeal (VA Form 9) the veteran 
alleged that his service-connected back disability has 
worsened.  

The United States Court of Appeals for Veterans Claims has 
held that where  veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) [where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].  

Because the veteran and his representative have argued that 
his service-connected condition has worsened, the Board finds 
that a current examination is necessary to reach a decision 
on this claim.  The Board regrets the necessity of remanding 
this case once again, but as discussed above, its remand is 
based exclusively on statements made by the veteran and his 
representative.  

Accordingly, the case is REMANDED TO THE Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his service-
connected back disability.  Any records so 
identified and obtained should be 
associated with the veteran's VA claims 
folder.

2.  VBA should make arrangements for the 
veteran to be examined for the purpose of 
addressing the current severity of his 
lower back disability.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

3. After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for lumbar spine 
fracture residuals.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



